COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-015-CR

ROBERT OLIN STEEN, JR.                                              APPELLANT

                                              V.

THE STATE OF TEXAS                                                       STATE

                                          ------------

             FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

                                   I. Introduction

      Appellant Robert Olin Steen, Jr., appeals the adjudication of his guilt for

criminal nonsupport. In one point, he argues that the trial court abused its

discretion by adjudicating him guilty of the offense of criminal nonsupport

because the evidence was legally insufficient to support the allegations in the

State’s motion to proceed to adjudication. We affirm.



      1
          … See T EX. R. A PP. P. 47.4.
                        II. Factual and Procedural History

      On September 6, 2006, Steen was indicted for criminal nonsupport. 2 On

February 27, 2007, Steen pleaded guilty, and the trial court placed him on

deferred adjudication for five years. The three relevant conditions of Steen’s

community supervision were:

      2.       Defendant shall avoid injurious or vicious habits and shall
               abstain from the use of controlled substances, alcohol,
               dangerous drugs, inhalants and narcotics or habit forming
               drugs without a doctor’s prescription.

      14.      Defendant shall perform 300 hours of Community Service
               Restitution at a governmental, charitable, or non-profit
               organization as assigned by the Community Supervision
               Officer in charge of the case, at a rate of no less than 8
               hours per week if employed and 24 hours per week if
               unemployed, beginning within thirty (30) days of [February
               27, 2007] and be responsible for any costs of supervision.

      17.      Defendant shall complete an anger management program as
               approved by the Hood County Community Supervision and
               Corrections Department in the county in which the defendant
               resides.

      Steen was arrested for violating the terms of his community supervision

after the results of an August 20, 2007 urinalysis indicated that he had used

marijuana. On September 10, 2007, the State filed a motion to adjudicate,

alleging the three following violations of Steen’s community supervision:




      2
          … See T EX. P ENAL C ODE A NN. § 25.05 (Vernon 2003).

                                         2
      A.    ROBERT OLIN STEEN, Defendant, failed to avoid vicious or
            injurious habits and on or about August 20, 2007, tested
            positive for marihuana, a violation of condition number two
            of this Court’s Order.

      B.    ROBERT OLIN STEEN, Defendant, failed to complete
            Community Service Restitution at a rate of 8 hours if
            employed and 24 hours if unemployed, for all of the weeks
            of March 25, 2007 through August 6, 2007, a violation of
            condition number fourteen of this Court’s Order.

      C.    ROBERT OLIN STEEN, Defendant, failed to attend and
            complete the anger management program as directed by the
            Community Supervision and Corrections Department, a
            violation of condition number seventeen of this Court’s
            Order.

      On November 16, 2007, the trial court held a hearing on the State’s

motion to adjudicate. Steen entered a plea of “not true” to the allegations in

the State’s motion.    Jennifer Davis, Steen’s community supervision officer,

testified that Steen tested positive for marijuana on June 29, 2007, and on

August 20, 2007. He served four days in jail for the June 29 violation. Steen

testified that he experienced severe back pain and required pain medication, but

the prescription pills compounded a liver condition, so he used marijuana in lieu

of the prescription pills. He further stated that he did not smoke marijuana after

the end of June 2007 and claimed that residue of the marijuana he smoked in

June remained in his body when he took the drug test in August.




                                        3
      Davis also testified that Steen had not completed his required community

service hours as directed. He only completed 21.5 hours between the weeks

of March 25, 2007 through August 6, 2007. Steen admitted that he had not

performed his community service hours as directed, but he also testified that

an unnamed community supervision official told him that he had five years to

complete his required hours.

      Davis further testified that Steen did not complete the required anger

management course. Although Steen could not initially afford to enroll in the

course, his child support obligation was subsequently reduced in June 2007,

which allowed him to pay for the anger management course. Davis testified

that Steen enrolled in the course, but it was cancelled due to low enrollment.

She also testified that she told Steen that he had until October 2007 to

complete the course.

      The trial court found all allegations in the State’s motion to adjudicate to

be true and sentenced Steen to twenty-four months in state jail. On December

12, 2007, Steen filed a notice of appeal.

              III. Adjudication of Guilt Supported by the Record

      In his sole point, Steen contends that the trial court abused its discretion

by adjudicating him guilty of the offense of criminal nonsupport because there




                                        4
was legally insufficient evidence to support the allegations contained in the

State’s motion to proceed to adjudication.

      Appellate review of the decision to adjudicate guilt is “in the same

manner” as review of the revocation of community supervision. T EX. C ODE

C RIM. P ROC. A NN. art. 42.12, § 5(b) (Vernon Supp. 2008). Appellate review of

a community supervision revocation is limited to determining whether the trial

court abused its discretion, and we examine the evidence in the light most

favorable to the trial court’s findings. See Cardona v. State, 665 S.W.2d 492,

493–94 (Tex. Crim. App. 1984). The State must prove by a preponderance of

the evidence that appellant violated the conditions of his probation. Cobb v.

State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993). The trial judge is the

sole trier of facts and determines the credibility of the witnesses and the weight

to be given to the testimony. See Lee v. State, 952 S.W.2d 894, 897 (Tex.

App.—Dallas 1997, no pet.).

      Here, the evidence suggests that Steen tested positive for marijuana on

June 29, 2007, and admitted to using the drug during the month of June.

Steen served four days in jail following the June urinalysis, and the motion to

adjudicate did not mention the drug use during or prior to June 2007. He also

tested positive for marijuana on August 20, 2007, although he denied smoking

marijuana after June 2007.     Appellant did not deny that the results of his

                                        5
August 20, 2007 urinalysis were positive for marijuana. The positive urinalysis

adequately established by a preponderance of the evidence that Steen used

marijuana sometime between June 29, 2007, and August 20, 2007.                See

Rickels v. State, 202 S.W.3d 759, 764 (Tex. Crim. App. 2006) (recognizing

that in a probation revocation hearing, the trial court could infer ultimate facts

from basic, proven facts).

      We therefore hold that the trial court did not abuse its discretion by

finding that Steen violated the terms and conditions of his deferred adjudication

community supervision and by proceeding with an adjudication of guilt. See

Chavanna v. State, No. 02-07-00290-CR, 2008 WL 2553389, at *2–3 (Tex.

App.— Fort Worth June 26, 2008, no pet. h.) (mem. op.) (not designated for

publication) (holding that evidence of a single instance of drug use is sufficient

to find that a condition of the appellant’s terms of community supervision was

violated).   Because one sufficient ground for revocation supports the trial

court’s order revoking community supervision and proceeding to adjudication,

we need not address the remaining violations. Moore v. State, 605 S.W.2d
924, 926 (Tex. Crim. App. [Panel Op.] 1980); see also T EX. R. A PP. P. 47.1.

Accordingly, we overrule Steen’s sole point.




                                        6
                                IV. Conclusion

      Having overruled Steen’s sole point, we affirm the trial court’s judgment.




                                           PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.


DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)


DELIVERED: August 7, 2008




                                       7